[Cite as State v. Zwick, 2014-Ohio-230.]




                IN THE COURT OF APPEALS FOR MIAMI COUNTY, OHIO

STATE OF OHIO                                        :

        Plaintiff-Appellee                           :       C.A. CASE NO.        2013 CA 4

v.                                                   :       T.C. NO.     12CR92

JASON M. ZWICK                                       :        (Criminal appeal from
                                                              Common Pleas Court)
        Defendant-Appellant                          :

                                                     :

                                           ..........

                                           OPINION

                         Rendered on the      24th       day of         January       , 2014.

                                           ..........

JANNA L. PARKER, Atty. Reg. No. 0075261, Assistant Prosecuting Attorney, Miami
County Prosecutor’s Office, 201 W. Main Street, Troy, Ohio 45373
      Attorney for Plaintiff-Appellee

ROBERT K. HENDRIX, Atty. Reg. No. 0037351, 87 S. Progress Drive, Xenia, Ohio 45385
     Attorney for Defendant-Appellant

                                           ..........

FROELICH, P.J.

                 {¶ 1} After the trial court overruled his motion to suppress evidence and

other motions, Jason M. Zwick pled no contest to one count of rape of a child under the age

of thirteen, in violation of R.C. 2907.02(A)(1)(b). In exchange for the plea, two additional

rape counts were dismissed. The trial court found Zwick guilty, sentenced him to ten years
                                                                                              2

to life in prison and imposed a $20,000 fine and court costs. Zwick was designated a Tier

III sex offender.

       {¶ 2}        Zwick appeals from the trial court’s judgment, claiming that the trial court

erred in denying his motion to suppress.           For the following reasons, the trial court’s

judgment will be affirmed.

       {¶ 3}        Zwick’s sole assignment of error states:

       THE TRIAL COURT ERRED BY FAILING TO GRANT DEFENDANT’S

       MOTION TO SUPPRESS BELOW WHERE THE EVIDENCE SEIZED

       WAS BEYOND THE SCOPE OF THE ITEMS IDENTIFIED IN THE

       SEARCH WARRAN[T] TO BE SEARCHED FOR.

       {¶ 4}        The evidence at the suppression hearing included the testimony of

Beavercreek Police Officer Christopher Unroe and the presentation of two search warrants

with accompanying affidavits, for which Unroe was the affiant. The evidence revealed the

following facts:

       {¶ 5}        In January 2012, Detective Marcus Penwell of the Franklin County Sheriff’s

Office Internet Crimes Against Children Task Force was involved in a child exploitation

investigation concerning the website craigslist.com. His investigation revealed that the IP

address 99.47.217.166 had been used to conduct internet chats and to send emails involving

such crimes. On January 31, 2012, Penwell responded to an ad looking for “Taboo? Incest?

Two Brothers or Dad and Son?,” posing as a single father with eight-year-old and

twelve-year-old sons. The detective quickly received a response from an individual, who

asked the detective to add him on Yahoo Instant Messenger and said that his screen name
                                                                                          3

was “hotjock01.” Detective Penwell did so. Penwell engaged in an online instant message

exchange with hotjock01; the individual was later identified as Zwick by photos sent by

Zwick to the detective and by Zwick’s BMV photo.

       {¶ 6}   During Detective Penwell’s online exchange, Zwick indicated that he had

met with another father, who had a ten-year-old son, and that the father had allowed Zwick

to meet and engage in anal sex with the son. Zwick solicited Penwell to allow him (Zwick)

to engage in anal sex with Penwell’s twelve-year-old and oral sex with the eight-year-old

son. Zwick asked for photos of the children. Zwick indicated that he had met with three

fathers and that they had sent him photographs of their sons or allowed him to view their

sons on webcam.

       {¶ 7}    Detective Penwell continued to have online instant message exchanges with

Zwick on least nine different dates. In one of those exchanges, Zwick asked Penwell if he

would be willing to communicate with a friend of Zwick who had the “same interests.”

Penwell agreed and received an instant message from another individual, who was identified

as Patrick Rieder. At one point, Rieder indicated to Penwell that he had met the same father

and ten-year-old as Zwick, that their names were “Ken” and “Justin”, respectively, and that

they lived in a particular city in Miami County, Ohio. During their last exchange, Rieder

told Penwell that “Ken” had asked Rieder to give Ken’s email address to Penwell.

       {¶ 8}   On February 3, 2012, Detective Penwell obtained a search warrant for the

email account that Zwick was using.       The information provided by the email service

provider included an email communication between Zwick and Rieder describing in detail

their sexual activity with the ten-year-old boy. On February 21, 2012, a subpoena was
                                                                                           4

served on AT&T Internet Services for the IP address 99.47.217.166, which had been used on

two different dates for online chats between Penwell and Zwick; the information indicated

that Zwick was the owner of the IP address at 3620 Sequoia Drive in Beavercreek, Ohio.

       {¶ 9}   At some point in February 2012, Detective Penwell contacted Detective

Unroe and provided Unroe copies of the online chats and email communications that had

taken place between Penwell and Zwick, photographs of Zwick, and a statement of facts that

Penwell had prepared based on his investigation. Another Beavercreek detective contacted

Dayton Power and Light to verify service at 3620 Sequoia Drive; a DP&L employee stated

that service was in Zwick’s name and was on at the address.

       {¶ 10} On February 24, 2012, Unroe prepared a warrant to search Zwick and the

premises of 3620 Sequoia Drive for evidence in connection with the offenses of pandering

obscenity and illegal use of a minor in nudity oriented material or performance. The

warrant sought the following items:



       Computer, central processing unit, computer mother boards, printed circuit

       boards, processor chips, all data drive, hard drives, floppy drives, optical

       drives, tape drives, Digital audio tape drives, and/or other internal or external

       storage devices such as Magnetic tapes and/or peripheral equipment, such as

       but not limited to printers, digital scanning equipment, automatic dialers,

       modems, acoustic couplers and/or direct line couplers, peripheral interface

       and connecting cables and/or ribbons, and computer software, programs and

       source documentation, computer logs, diaries, magnetic audio tape and
                                                                                   5

recorders, digital audio disks and/or recorders, any memory devices such as

but Not limited to memory modules, integral RAM or ROM units, memory,

bubble memory and any other form of memory device utilized by the

computer or its peripheral devices and all computer related accessories not

specifically mentioned herein, all equipment having been used in violation of

Ohio revised code section 2907.32.2, 2907.32.3, 2923.24, any document

and/or notation referring to the computer, the contents of * * * the computer,

the use of the computer software and/or communications, all Information

within the above listed items including but not limited to machine readable

data, all previously erased data and any personal communications including

but not limited to e-mail, chat capture, capture files, correspondence stored in

electronic form, and/or correspondence exchanged in electric form, access

numbers, passwords, personal identification numbers, any financial records,

money and/or receipts kept as part and/or indicative of the obtaining,

maintenance, and/or evidence of said offense, financial and licensing

information with respect to the computer software and hardware, any Internet

service provider and any information pertaining to the use of the Internet

service provider for the retrieval of pictures depicting minors in sexually

explicit activity, child pornography, and/or pictures or drawing of children

clothed or unclothed. All of the above records, whether stored on paper of

magnetic media such as disks, diskette or on memory storage devices such as

optical disks, programmable instruments such as the telephone, electronic
                                                                                          6

       address books, calculator, or other storage media together with indicia of use,

       ownership, possession or control of such records, photographic equipment,

       audio, and video equipment all having been used in violation of the Ohio

       Revised Code as previously stated.

       {¶ 11}   The proffered warrant was supported by an affidavit by Unroe, which

included a chronology of Detective Penwell’s investigation and set forth Unroe’s experience

during his four years as a detective in investigating computer-related crimes. Unroe stated

in his affidavit that, in his experience, “it is common in these types of child exploitation

investigations that subjects who have been involved with this type of internet activity and

chats are also involved with viewing and sharing child pornography on their computers and

other video and recording devices.”

       {¶ 12}   A judge issued the warrant that night (February 24). Upon execution of

the warrant by the Beavercreek police, three HP laptop computers, one HTC Droid

Incredible cell phone, a Kodak printer, and multiple computer memory and data storage

devices were seized.

       {¶ 13}   On March 5, 2012, Unroe prepared a second search warrant so that the

police could conduct a search of the seized items. Unroe’s affidavit in support of the

warrant was substantially similar to the February 24 affidavit, but it included additional

statements indicating items had been seized pursuant to the February 24 warrant. A judge

authorized the second warrant on the same day (March 5).

       {¶ 14} On March 15, 2012, Zwick was indicted on three counts of rape of a child

under the age of 13. Two months later, Zwick moved to suppress the evidence obtained
                                                                                                7

from the police pursuant to the February 24, 2012 and March 5, 2012 search warrants.1

Zwick claimed that the February 24 search warrant affidavit did not support a finding that

there was probable cause to believe that evidence would be found related to the charges of

pandering obscenity and illegal use of a minor in nudity oriented material or performance.

Zwick also claimed that the search warrant affidavit was based on false information. Zwick

did not assert that the police seized items beyond those authorized by the warrants.

       {¶ 15} A hearing on Zwick’s motion was held in July 2012, during which Unroe

testified about his experience and training regarding sexual exploitation cases and how he

obtained the search warrants. In a written decision, the trial court found Unroe’s testimony

to be credible and concluded that “there was a substantial basis on which to conclude that

probable cause existed to issue the search warrant.” The court further determined that

Zwick did not demonstrate that any false information was included in the affidavit or that

any material misstatements were made knowingly or with reckless disregard for the truth.

Finally, the court found that the law enforcement officers who executed the warrants

reasonably relied on the warrants and thus the exclusionary rule would not apply.

       {¶ 16} On appeal, Zwick claims that the trial court should have suppressed the

evidence obtained from his seized equipment, because chat logs found during the police

department’s search exceeded the scope of the search warrants. Specifically, Zwick states,

“What the police recovered from Defendant’s computer was chat logs between Defendant

and other individuals regarding sexual activity * * *. No images or evidence of images was


          1
           Zwick’s motion also sought to suppress evidence purporting to identify
   him as the perpetrator. He subsequently withdrew the identification portion of his motion.
                                                                                          8

recovered from Defendant[’]s computer. The seizure therefor exceeded the scope of the

warrant.” Zwick further argues the evidence was not in plain view, because the files needed

to be opened and read before their incriminating nature was known.

       {¶ 17} The State responds that Zwick has waived all but plain error as to the issue

that he now asserts by failing to raise it in the trial court. We agree.

                 Under Crim.R. 47, a motion, including a motion to suppress evidence,

       must “state with particularity the grounds upon which it is made and shall set

       forth the relief or order sought.” Motions to suppress evidence must be

       made prior to trial. Crim.R. 12(C)(3). If a motion to suppress fails to state

       a particular basis for relief, that issue is waived and cannot be argued on

       appeal.      See, e.g., State v. Cullins, Montgomery App. No. 21881,

       2007-Ohio-5978, 2007 WL 3309638, at ¶ 10; State v. Carter, Montgomery

       App. No. 21999, 2008-Ohio-2588, 2008 WL 2222717, at ¶ 20.

                 “The prosecutor must know the grounds of the challenge in order to

       prepare his case, and the court must know the grounds of the challenge in

       order to rule on evidentiary issues at the hearing and properly dispose of the

       merits. Therefore, the defendant must make clear the grounds upon which

       he challenges the submission of evidence * * *. Failure on the part of the

       defendant to adequately raise the basis of his challenge constitutes a waiver of

       that issue on appeal.” (Citations omitted.) Xenia v. Wallace (1988), 37

       Ohio St.3d 216, 218, 524 N.E.2d 889.

State v. Demus, 192 Ohio App.3d 181, 2011-Ohio-124, 948 N.E.2d 508, ¶ 13-14 (2d Dist.).
                                                                                              9

       {¶ 18} In his motion to suppress, Zwick challenged the issuance of the search

warrants, not whether the seizure of items pursuant to the warrants exceeded the scope of the

warrants. Because Zwick failed to raise the scope of the warrants in the trial court, he has

waived all but plain error on that issue.

       {¶ 19} Upon review of the record, we cannot conclude that plain error exists. The

limited record reflects that the Beavercreek police department’s seizure of three computers, a

cell phone, a printer, and several memory devices from Zwick’s residence was within the

scope of the February 24, 2012 search warrant. And assuming that the chat logs were on

one or more of the seized items, the February 24 warrant permitted the seizure of, among

other things, all information on the computers, memory devices, and the like, including

machine readable data and personal communications, such as email, “chat capture,” “capture

files,” and other correspondence.

       {¶ 20}    Zwick claims that the police should have limited their search of the seized

items to photographs and that the conversations regarding sexual activity “had nothing to do

with exchanges of child pornography as authorized by the warrant.”

       {¶ 21}    The record does not indicate when the contents of the computers, cell

phone, printer, and memory devices were searched, what evidence was found, or on which of

the seized items the evidence was found. Nevertheless, the March 5, 2012 search warrant

authorized the police to search the seized items for “any personal communications including

but not limited to e-mail, chat capture, capture files, correspondence store in electronic form,

and/or correspondence exchanged in electronic form” for evidence of pandering obscenity

and illegal use of a minor in nudity oriented material or performance. Based on the limited
                                                                                          10

record, the search for and seizure of the chat logs appears to fall within the March 5, 2012

search warrant, authorizing a search of the contents of the electronic devices. We cannot

conclude that the officers exceeded the scope of the warrant simply because chat logs related

to sexual activity with children were apparently located, but photographs of children

allegedly were not. There is no evidence that the officers exceeded the scope of the search

warrants.

       {¶ 22} Zwick’s assignment of error is overruled.

       {¶ 23} The trial court’s judgment will be affirmed.

                                        ..........

FAIN, J. and DONOVAN, J., concur.

Copies mailed to:

Janna L. Parker
Robert K. Hendrix
Hon. Christopher Gee